UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 20-7835


DARRELL L. GOSS,

                   Plaintiff - Appellant,

             v.

BRYAN P. STIRLING; CHARLES WILLIAMS; THOMAS ROBERTSON;
ALYSON GLADWELL; STEPHANIE MARSHALL; OFFICER STANLEY
TERRY; LIEUTENANT CLARISSA JONES; DEBORAH RICHTER; JENNIFER
FRANKLIN, Mailroom Director; SERGEANT WARREN PEEK; VERDEIA
HALL, Corporal; CHARLES CROSBY, Officer; CARLOS RIVERA, Officer;
JUANITA MOSS; WILLIE SMITH; CHAPLAIN NEDENIA PARKER-BARBER;
CANTEEN MANAGER GEORGIA YELDELL,

                   Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Bruce H. Hendricks, District Judge. (6:18-cv-03245-BHH)


Submitted: January 12, 2022                                 Decided: May 18, 2022


Before GREGORY, Chief Judge, and KING and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darrell L. Goss, Appellant Pro Se. Robert David Garfield, CROWE LAFAVE LLC,
Columbia, South Carolina; Andrew Lindemann, LINDEMANN & DAVIS, P.A.,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Darrell L. Goss appeals from the district court’s order adopting the magistrate

judge’s recommendation and granting summary judgment to several Defendants on his

claims under the First and Eighth Amendments and dismissing with prejudice the

remaining Defendants and claims against them under Fed. R. Civ. P. 41(a)(2) in his

42 U.S.C. § 1983 civil action. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Goss v. Stirling,

No. 6:18-cv-03245-BHH (D.S.C. Dec. 2, 2020). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3